Matter of Firenze v Estevez (2019 NY Slip Op 03046)





Matter of Firenze v Estevez


2019 NY Slip Op 03046


Decided on April 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2018-08027
 (Docket No. F-2656-15)

[*1]In the Matter of Melissa Firenze, appellant,
vFrederick Estevez, respondent.


Steven L. Abel, Nyack, NY, for appellant.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Rockland County (Keith J. Cornell, J.), dated May 24, 2018. The order denied the mother's objections to an order of the same court (Rachelle C. Kaufman, S.M.) dated March 22, 2018, which dismissed so much of her petition as sought to modify an order of the same court (Rachelle C. Kaufman, S.M.) dated July 29, 2016, so as to direct the father to pay the sum of $500 per month for child care expenses.
ORDERED that the order dated May 24, 2018, is affirmed, without costs or disbursements.
In this support proceeding pursuant to Family Court Act article 4, the mother filed a petition seeking, inter alia, to modify a prior support order dated July 29, 2016, which, among other things, directed the father to pay for 50% of child care expenses, so as to direct the father to pay the sum of $500 per month for child care expenses. In an order dated March 22, 2018, the Support Magistrate dismissed that portion of the petition, finding that certain child care expenses incurred by the mother varied by month, and thus, that "the Court [was] unable to ascertain a set amount of expenses . . . to which it could apply [the father's] 50% pro rata share." Thereafter, the mother filed objections to the order dated March 22, 2018. In an order dated May 24, 2018, the Family Court denied the mother's objections, and the mother appeals from that order.
Contrary to the mother's contention, the Support Magistrate was not required to direct the father to pay a sum certain for child care expenses, as opposed to his pro rata share of those expenses (see  Family Ct Act § 413[1][c][4]). Further, the mother failed to demonstrate consistent child care expenses, warranting a directive that the father pay the sum of $500 per month for those expenses.
The mother's remaining contentions are without merit.
Accordingly, we agree with the Family Court's determination denying the mother's objections to the order dated March 22, 2018.
MASTRO, J.P., LEVENTHAL, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court